DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/10/2020, 03/05/2021 and 01/26/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 06/10/2020.  These drawings are objected.
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the current application recites “a system 1000” including an electronic device 100 and a server 200 according to para. 0081. However, the Fig. 2 does not explicitly indicate the system 1000. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Latchem et al. (US 20120066769 A1 hereinafter “Latchem”, IDS listed).
Regarding claim 1, Latchem teaches a control method of an electronic device for obfuscating user data, the control method comprising (Fig. 1, 2 or 3, 110, 112; Descriptions regarding a system 100 in FIG.1 correspond to FIG. 2 and FIG. 3 respectively based on para. 0037 and 0045): 
acquiring a security parameter according to data to be transmitted to an external server ([0035] confidential or other sensitive data is included within a service request sent by a client (e.g. running on device 110, 112) into the cloud 102; [0048-0050] the data obfuscation is performed (in block 212) based on a security template [“security parameter”] which is selected from a set of different security templates (in block 210)); 
applying an obfuscation algorithm to the data using the security parameter ([0048-0050] the data obfuscation is performed (in block 212) based on a security template [“security parameter”] which is selected from a set of different security templates (in block 210). The obfuscation techniques may be selected from a set comprising: encryption (e.g. using an industry standard algorithm such as AES128 or 3-DES [“obfuscation algorithm”])); and 
transmitting the data to which the obfuscation algorithm is applied to the external server ([0064] The obfuscated data which is sent over the link from the gateway server 108 to the device 110, 112 may have originated within the cloud 102 [“server”, See para. 0034]).

Regarding claim 2, Latchem teaches the control method as claimed in claim 1, wherein the acquiring of the security parameter further includes: 
determining an application in which the data is generated ([0037] the software interrupts a message associated with the event (block 206) and introspects the data within the message (block 208)); and 
acquiring the security parameter based on an importance of the data and an importance of the determined application ([0037] A security template [“security parameter”] is then selected from a set of security templates based on the data itself and on one or more parameters associated with the message (block 210); [0051] The use of a security template [“security parameter”] as described above enables a multi-strategy solution to data obfuscation within a single data set (or data packet). The use of a security template which is selected from a set of different templates enables the software component to perform batch operations on different forms of data packet and to provide different levels of data Obfuscation dependent upon the requirements of a particular application [“based on an importance of the data and determined application”]).

Regarding claim 3, Latchem teaches the control method as claimed in claim 2, wherein the acquiring of the security parameter includes determining the importance of the application using at least one of a 80category of the determined application, a name of the application, data generated by the application, or a source code for driving the application ([0051] The use of a security template [“security parameter”] as described above enables a multi-strategy solution to data obfuscation within a single data set (or data packet). The use of a security template which is selected from a set of different templates enables the software component to perform batch operations on different forms of data packet and to provide different levels of data Obfuscation dependent upon the requirements of a particular application [“data generated by the application”]).

Regarding claim 4, Latchem teaches the control method as claimed in claim 2, wherein the acquiring of the security parameter further includes determining the importance of the application by inputting at least one of a category of the determined application, a name of the application, data generated by the application, or a source code for driving the application to an artificial intelligence learning model as input data ([0037] A security template [“security parameter”] is then selected from a set of security templates based on the data itself and on one or more parameters associated with the message (block 210); [0051] The use of a security template [“security parameter”] as described above enables a multi-strategy solution to data obfuscation within a single data set (or data packet). The use of a security template which is selected from a set of different templates enables the software component to perform batch operations on different forms of data packet and to provide different levels of data Obfuscation dependent upon the requirements of a particular application [“data generated by the application”]).

Regarding claim 10, Latchem teaches an electronic device for obfuscating user data, the electronic device comprising (Fig. 1, 2 and 3, 110, 112 and Fig. 6; Descriptions regarding a system 100 in FIG.1 correspond to FIG. 2, FIG. 3 and FIG. 6 respectively based on para. 0037, 0045 and 0083): 
a communicator (Fig. 6, communication interface 610); a memory configured to include at least one instruction (Fig. 6, computer-readable media, such as memory 608); and 
a processor configured to be connected to the communicator and the memory to control the electronic device (Fig. 602, processors ; [0083] this computing-based device 600 may, for example, be a server, a mobile device etc.), 
wherein the processor is configured to, by executing at least one instruction ([0083] an exemplary computing-based device 600 which may be implemented as any form of a computing and/or electronic device, and on which the methods described above may be implemented), 
acquire a security parameter according to data 83transmitted to an external server and apply an obfuscation algorithm to the data using the security parameter ([0035] confidential or other sensitive data is included within a service request sent by a client (e.g. running on device 110, 112) into the cloud 102; [0048-0050] the data obfuscation is performed (in block 212) based on a security template [“security parameter”] which is selected from a set of different security templates (in block 210). The obfuscation techniques may be selected from a set comprising: encryption (e.g. using an industry standard algorithm such as AES128 or 3-DES [“obfuscation algorithm”])), and 
control the communicator to transmit the data to which the obfuscation algorithm is applied to the external server (Fig. 6 and [0085] communication interface 610; [0064] The obfuscated data which is sent over the link from the gateway server 108 to the device 110, 112 may have originated within the cloud 102 [“server”, See para. 0034]; [0048-0050] The obfuscation techniques may be selected from a set comprising: encryption (e.g. using an industry standard algorithm such as AES128 or 3-DES [“obfuscation algorithm”]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Latchem et al. (US 20120066769 A1 hereinafter “Latchem”, IDS listed) in view of Jadeja et al. (US 9536098 B2).
Regarding claim 5, Latchem discloses the control method as claimed in claim 1, wherein the applying of the obfuscation algorithm includes: 
applying the obfuscation algorithm to selected one of the plurality of divided data using the security parameter ([0048] the data obfuscation is performed (in block 212) based on a security template which is selected from a set of different security templates (in block 210)), and in the transmitting of the data, the selected one divided data to which the obfuscation algorithm is applied 81is [0043] the data in the message is replaced by data which is obfuscated based on a security template (blocks 208-214) before the message is released (in block 216)).
Although Latchem teaches, in para. 0037, “The newly created data [analogous to “finger print”] (from block 212) is then inserted into the interrupted message in place of the original data (block 214)”, it does not explicitly teach “inserting a finger print into the data; generating a plurality of divided data having a predetermined first size based on the data into which the finger print is inserted.” 
In a same field of endeavor, Jadeja disclose the method, wherein inserting a finger print into the data (col.8, ln 57-61, lots 1, 2 and 3 of other data are used in the form of obfuscation bits. In an embodiment, other data may variously carry other useful information such as optional water mark, finger print or error correction information, for example); 
generating a plurality of divided data having a predetermined first size based on the data into which the finger print is inserted (col.8, ln 57-col. 9, ln. 01, lots 1, 2 and 3 of other data are used in the form of obfuscation bits. In an embodiment, other data may variously carry other useful information such as optional water mark, finger print or error correction information, for example. The decoder 16 may conclude that all “Other Data Lots 1, 2 and 3 end with a bit value’ [‘a plurality of divided data’], and therefore the concealed information is authentic.”).
At the time of filing, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Latchem with the teachings of Jadeja to generate a plurality of divided data having a predetermined first size based on the data into which the finger print is inserted. One of ordinary skill in the art would have been motivated to make this modification because fingerprinting may allow the decoder to determine that the concealed information originated from a trusted originator and is not a fake created by (col. 9, ln. 05-07). 

Regarding claim 11, Latchem discloses a control method of a system including an electronic device for obfuscating user data and a server for decoding obfuscated data, wherein the control method of the electronic device includes (Fig. 1, 2 and 3, 110, 112 and 107):
applying an obfuscation algorithm to selected one of the plurality of divided data using a predetermined security parameter ([0048-0050] the data obfuscation is performed (in block 212) based on a security template which is selected from a set of different security templates (in block 210). The obfuscation techniques may be selected from a set comprising: encryption (e.g. using an industry standard algorithm such as AES128 or 3-DES [“obfuscation algorithm”]). A security template may be applied to a single data element or may be applied in an iterative process to each element within a batch of data [“one of the plurality of divided data”]); and
transmitting the divided data to which the obfuscation algorithm is applied to the server ([0066] a satellite phone link may be used to upload data from a client device 110, 112 outside of the cloud for storage in a central database (e.g. data store 107)), and 
the control method of the server includes (Fig. 1, 107): 
receiving a plurality of divided data to which the obfuscation algorithm is applied from the electronic device ([0064] The obfuscated data which is sent over the link from the gateway server 108 to the device 110, 112 may have originated within the cloud 102 [“server”, See para. 0034]; [0066] In this embodiment, the data may be obfuscated [“the obfuscation algorithm applied data”] by the software component 114 running on the client device before it is transmitted over the satellite link and then the data may be de-obfuscated at the central database); 
acquiring at least one candidate data base on the plurality of received divided data to which the obfuscation algorithm is applied ([0064] The obfuscated data which is sent over the link from the gateway server 108 to the device 110, 112 may have originated within the cloud 102 [“server”, See para. 0034]; [0066] In this embodiment, the data may be obfuscated by the software component 114 running on the client device before it is transmitted over the satellite link and then the data [“candidate data”] may be de-obfuscated at the central database); and 
acquiring data including the finger print among at least one candidate data ([0066] the data may be obfuscated by the software component 114 running on the client device before it is transmitted over the satellite link and then the data [“candidate data”] may be de-obfuscated at the central database).
Although Latchem teaches, in para. 0037, “The newly created data [analogous to “finger print”] (from block 212) is then inserted into the interrupted message in place of the original data (block 214)”, it does not explicitly teach “inserting a finger print into data; generating a plurality of divided data having a predetermined first size based on the data into which the finger print is inserted”.
In a same field of endeavor, Jadeja discloses the method, wherein inserting a finger print into data (col.8, ln 57-61, lots 1, 2 and 3 of other data are used in the form of obfuscation bits. In an embodiment, other data may variously carry other useful information such as optional water mark, finger print or error correction information, for example); 
generating a plurality of divided data having a predetermined first size based on the data into which the finger print is inserted (col.8, ln 57-col. 9, ln. 01, lots 1, 2 and 3 of other data are used in the form of obfuscation bits. In an embodiment, other data may variously carry other useful information such as optional water mark, finger print or error correction information, for example. The decoder 16 may conclude that all “Other Data Lots 1, 2 and 3 end with a bit value’ [“a plurality of divided data”], and therefore the concealed information is authentic.”).
At the time of filing, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Latchem with the teachings of Jadeja to generate a plurality of divided data having a predetermined first size based on the data into which the finger print is inserted. One of ordinary skill in the art would have been motivated to make this modification because fingerprinting may allow the decoder to determine that the concealed information originated from a trusted originator and is not a fake created by (col. 9, ln. 05-07).


Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Latchem et al. (US 20120066769 A1 hereinafter “Latchem”, IDS listed) in view of Jadeja et al. (US 9536098 B2) as applied to claim 5 above, and further in view of MINEMATSU (US 20160173276 A1, IDS listed).
Regarding claim 6, Latchem and Jadeja discloses teaches all features of the method of claim 5 above.
However, the combination may not explicitly teach, but MINEMATSU, which is a same field of endeavor, discloses the control method as claimed in claim 5, wherein in the inserting of the finger print, the data is padded according to a predetermined second size based on the data having a size smaller than the predetermined second size, and the finger print is inserted into the padded data, and the data is truncated according to the predetermined second size based on the data having a size smaller than the predetermined second size, and the finger print is inserted into the truncated data ([0082] The input means 101 inputs a plaintext M to be encrypted, and an initial vector N. The input means 101 is realized by a character input device such as keyboard. It will be assumed below that a plaintext M=(M[1], . . . , M[2m]) having even numbers of blocks is input. The initial vector N is assumed to have n bits for simplicity, but if it is shorter, proper padding is performed, or a pseudo random function with n-bit output and variable-length input (which can be realized by CMAC or HMAC, for example) is additionally applied to reduce to n bits [“padded data”]. Herein, padding is to couple a fixed sequence [“truncated data”] to the tail of a binary sequence thereby to achieve a specific length).
At the time of filing, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Latchem, Jadeja with MINEMATSU the teachings of to include data it is possible to prevent a sequence with a different length from having the same value after padding [0141].

Regarding claim 12, it is a method claim that corresponds to claim 6. Therefore, the claim is rejected for at least the same reasons as claim 6.

Allowable Subject Matter
Claims 7-9 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7, the control method as claimed in claim 6, wherein the generating of the divided data further includes inserting an index from 0 to N-1 into each of the plurality of divided data based on the number of the plurality of divided data, which is N, and divided data adjacent to each other among the plurality of divided data include duplicate data having a predetermined third size.

Claim 8, the control method as claimed in claim 7, wherein N- 82th divided data and first divided data include the duplicate data having the predetermined third size, based on a first divided data of the data, which is the first divided data into which the index of 0 is inserted, and the last divided data of the data, which is the N-th divided data into which the index of N-1 is inserted.

Claim 9, the control method as claimed in claim 8, wherein the inserting of the finger print further includes re-sorting the data into which the finger print is inserted using a predetermined permutation matrix.

Claim 13, the control method as claimed in claim 12, wherein the generating of the divided data further includes inserting an index from 0 to N-1 into each of the plurality of divided data based on the number of the plurality of divided data, which is N, and divided data adjacent to each other among the plurality of divided data include duplicate data having a predetermined third size.

Claim 14, the control method as claimed in claim 13, wherein N- th divided data and first divided data include the duplicate data having the predetermined third size, based on a first divided data of the data, which is the first divided data into which the index of 0 is inserted, and the last divided data of the data, which is the N-th divided data into which the index of N-1 is inserted.

Claim 15, the control method as claimed in claim 14, further comprising: sorting the received divided data for each index, based on the plurality of divided data to which the obfuscation algorithm is applied, received from the electronic device; and acquiring the divided data of a predetermined number or more among the sorted divided data, and wherein in the acquiring of at least one candidate data, at least one candidate data is acquired based on the acquired divided data of the predetermined number or more.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUH whose telephone number is (571)270-5524. The examiner can normally be reached 9:00 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 2493                                                                                                                                                                                                        

/CHAU LE/Primary Examiner, Art Unit 2493